The record and the briefs in this case have been examined. We find that Broward Drainage District, the appellee, was created by Chapter 8871, Acts of 1921, later amended by Chapter 10117, Act sof 1925, Chapter 11862, Acts of 1927, and Chapter 18037, Acts of 1937, all of which relate to provisions similar to those in Chapter 6456, Acts of 1913, and other acts affecting the Everglades Drainage District.
The questions raised and considered by the Court below in this case were similar to those raised and considered in State of Florida, et al., v. Everglades Drainage District, et al., *Page 408 
decided this date. The judgment appealed from is accordingly affirmed on authority of the last cited case.
Affirmed.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.